655 S.E.2d 406 (2007)
STATE of North Carolina
v.
Lisa Louise GREENE.
No. 544P07.
Supreme Court of North Carolina.
November 13, 2007.
Staples Hughes, for Greene.
Robert Montgomery, Special Deputy Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 9th day of November 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Cabarrus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 13th day of November 2007."